OPINION AND ORDER
This case came to us from the Board of Governors of the Kentucky Bar Association, which found the respondent guilty on two counts of ethical violations, viz., DR 1 — 102(A)(6) for conduct which adversely reflects on his fitness to practice law and DR 7-102(A)(8) for conduct contrary to a disciplinary rule.
The two violations occurred as the result of a long history of animosity between James C. Jernigan and then District Judge Jack Wood, culminating in an incident on November 21, 1983, at which Wood allegedly called Jernigan a profane and provocative name as a result of which Jernigan, in the hall of the courthouse, kicked Wood in the groin. The second violation occurred on December 8, 1983, when Jernigan had published in the Tompkinsville News an article referring to Wood and his attorney in scurrilous language.
We have reviewed the record herein and heard oral arguments by both complainant and respondent, and are of the opinion that both violations were of such nature as to bring the bench and bar into disrepute and were contrary to the rules aforesaid. However, the penalty suggested by the Board of Governors is in excess of that warranted by the evidence.
The respondent is hereby publicly reprimanded, and is further ordered to pay the costs herein.
Entire court sitting.
GANT, STEPHENSON, VANCE and WINTERSHEIMER, JJ., concur.
STEPHENS, C.J., dissents by separate opinion.
LEIBSON, J., files an opinion concurring in part and dissenting in part in which LAMBERT, J., joins.